Exhibit 10.1

 

CORRECTION, AMENDMENT AND RATIFICATION OF TERM OVERRIDING ROYALTY INTEREST
CONVEYANCE (OKLAHOMA) (DEVELOPMENT)

 

This CORRECTION, AMENDMENT AND RATIFICATION OF TERM OVERRIDING ROYALTY INTEREST
CONVEYANCE (OKLAHOMA) (DEVELOPMENT) (this “Amendment”), dated effective
January 1, 2012 (the “Effective Date”), is by and among SandRidge Energy, Inc.,
a Delaware corporation, with offices at 123 Robert S. Kerr Avenue, Oklahoma
City, OK 73102-6406 (“SandRidge Parent”), SandRidge Exploration and Production,
LLC, a Delaware limited liability company, with offices at 123 Robert S. Kerr
Avenue, Oklahoma City, OK 73102-6406 (“Assignor”), Mistmada Oil Company, Inc.,
an Oklahoma corporation, with offices at 123 Robert S. Kerr Avenue, Oklahoma
City, OK 73102-6406 (“Mistmada”), and SandRidge Mississippian Trust II, a
statutory trust formed under the laws of the State of Delaware with offices at
c/o The Bank of New York Mellon Trust Company, N.A. 919 Congress Avenue,
Suite 500, Austin, Texas 78701 (the “Trust”).  SandRidge Parent, Assignor,
Mistmada and the Trust are sometimes referred to herein individually as a
“Party” and collectively as “Parties”.  Capitalized terms not defined herein
shall have the meaning assigned to them in the Development Conveyance (as
hereinafter defined).

 

RECITALS:

 

WHEREAS, Assignor and Mistmada entered into that certain Term Overriding Royalty
Interest Conveyance (Oklahoma) (Development), dated as of the Effective Date,
filed in the records of the County Clerks of Alfalfa, Grant, Kay, Noble and
Woods Counties, Oklahoma as described in Exhibit B hereto (the “Development
Conveyance”), pursuant to which Assignor assigned to Mistmada an overriding
royalty interest in and to certain lands and leases more particularly described
therein; and

 

WHEREAS, simultaneously with the execution and delivery of the Development
Conveyance, Assignor and Mistmada entered into that certain Term Overriding
Royalty Interest Conveyance (Oklahoma) (PDP), dated as of the Effective Date,
filed in the records of the County Clerks of Alfalfa, Grant, Kay, Noble and
Woods Counties, Oklahoma as described in Exhibit C hereto (the “PDP
Conveyance”), pursuant to which Assignor assigned to Mistmada an overriding
royalty interest in and to certain lands and leases more particularly described
therein; and

 

WHEREAS, simultaneously with the execution and delivery of the Development
Conveyance and the PDP Conveyance (collectively, the “Conveyances”), Mistmada
executed and delivered an Assignment of Overriding Royalty Interest (Oklahoma)
to the Trust, dated effective as of 12:01 a.m. Central Time on the Effective
Date (or, with respect to each oil and gas lease described in Exhibit A thereto
that has a date after January 1, 2012, with respect to each such oil and gas
lease, the effective time of conveyance is 12:01 a.m. Central Time on the date
of such oil and gas lease), pursuant to which Mistmada assigned to the Trust all
of its right, title and interest in and to the

 

--------------------------------------------------------------------------------


 

“Royalty Interest” (as defined in the PDP Conveyance) and the “Royalty Interest”
(as defined in the Development Conveyance) and any and all of the other rights
arising from or under the Conveyances, filed in the records of the County Clerks
of Alfalfa, Grant, Kay, Noble and Woods Counties, Oklahoma as described in
Exhibit D hereto; and

 

WHEREAS, SandRidge Parent, Assignor and the Trust are parties to that certain
Development Agreement, dated effective January 1, 2012, (the “Development
Agreement”); and

 

WHEREAS, the Development Agreement created an area of mutual interest that
included properties located in Alfalfa, Grant, Kay, Noble and Woods Counties,
Oklahoma (the “AMI”); and

 

WHEREAS, it was the intent and agreement of SandRidge Parent, Assignor, Mistmada
and the Trust that the leases described in Exhibit A to the Development
Conveyance would include all the oil and gas leases described in Exhibit A to
the PDP Conveyance (the “Additional Leases”) in addition to the oil and gas
leasehold interests described in Exhibit A to the Development Conveyance, as
originally executed and delivered and as subsequently amended from time to time;
and

 

WHEREAS, in reliance on the Parties’ intent and agreement that all the oil and
gas leases described in Exhibit A to the PDP Conveyance would also be subject to
the Development Conveyance, the Trust paid consideration to Assignor and
SandRidge Parent and Assignor (collectively “SandRidge”) undertook the
performance of the obligations under the Development Agreement, including the
obligation to drill “Development Wells” (as defined in the Development
Agreement) on lands SandRidge believed to be subject to the Development
Conveyance (including lands subject to the Additional Leases), and Assignor has
paid to the Trust the overriding royalty due to the Trust under the Development
Conveyance on production attributable to the Development Wells drilled by
SandRidge, whether located on leases subject to the Development Conveyance as
originally executed and delivered, and as subsequently amended from time to
time, or on lands subject to the Additional Leases; and

 

WHEREAS, SandRidge represented periodically to the Trust that the wells Assignor
drilled and reported to the Trust as “Development Wells” were in fact
“Development Wells” as defined in the Development Agreement; and

 

WHEREAS, SandRidge recently determined that, through a clerical error, it failed
to include the Additional Leases in Exhibit A to the Development Conveyance; and

 

WHEREAS, the Parties agree that the failure to include the Additional Leases in
Exhibit A to the Development Conveyance at the time of execution of the
Development Agreement and the Conveyances, and payment by the Trust of the
agreed upon consideration for the overriding royalty assigned by the
Conveyances, was a mutual mistake and contrary to the intent and agreement of
the Parties and, pursuant to (a) Section 10.02(a) of the Amended and Restated
Trust Agreement of SandRidge Mississippian Trust II entered into effective as of
the 23rd day of April, 2012, by and

 

2

--------------------------------------------------------------------------------


 

among SandRidge Energy, Inc., as trustor, The Corporation Trust Company, as
Delaware Trustee and The Bank of New York Mellon Trust Company, N.A., as
Trustee, and (b) Section 4.06 of the Development Agreement, now desire to
correct their mutual mistake by amending and correcting the Development
Conveyance to include the Additional Leases, to reflect the original intent and
agreement of the Parties; and

 

WHEREAS, the Parties agree that failure to amend and correct the Development
Conveyance would prejudice the Trust and unjustly enrich SandRidge.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

 

1.                                      The Recitals set forth in this Agreement
are true and correct.

 

2.                                      Exhibit A attached to and made part of
the Development Conveyance is hereby amended to include the leases listed in
Exhibit A attached hereto and made part of this Amendment.

 

3.                                      Any wells drilled by, or on behalf of,
SandRidge on or after the Effective Date and prior to March 29, 2015, and
located on the lands covered by the leases listed in Exhibit A attached to this
Amendment, or any lands pooled or unitized therewith, shall continue to be
considered Development Wells, as that term is defined in the Development
Agreement, consistent with SandRidge’s reporting to the Trust at all times since
the formation of the Trust.

 

4.                                      The Parties hereby adopt, ratify, and
confirm the Development Conveyance as amended by this Amendment, and, as so
amended, Assignor does hereby BARGAIN, SELL, GRANT, CONVEY, TRANSFER, ASSIGN,
SET OVER, and DELIVER unto Mistmada, the Royalty Interest (as such term is
defined in the Development Conveyance) to the same extent, and under the same
terms and conditions and subject to the same limitations, as if the leases
described on Exhibit A hereto had originally been described on Exhibit A to the
Development Conveyance (the “Transferred Interests”) and Mistmada hereby GRANTS,
BARGAINS, SELLS, ASSIGNS, TRANSFERS, CONVEYS, SETS OVER AND DELIVERS to the
Trust, without recourse or warranty (except the special warranty expressly
provided below) or representation of any kind, all of its right, title and
interest in and to the Transferred Interests and any and all of the other rights
arising from or under the Development Conveyance, as previously amended and as
amended hereby (collectively, the “Assigned Rights”).

 

Mistmada hereby binds itself, its successors and assigns to warrant and forever
defend the title to the Assigned Rights herein granted, conveyed, assigned and
transferred by Mistmada unto the Trust, its successors and assigns, against the
lawful claims and demands of every person whomsoever claiming or to claim the
same or any part thereof, by, through or under Mistmada, but not otherwise.

 

5.                                      The Trust hereby assumes the express
obligations of the “Assignee” under the Development Conveyance, as such may be
amended and supplemented as a result of

 

3

--------------------------------------------------------------------------------


 

this Amendment, with respect to the Assigned Rights to the extent such
obligations arise under the terms of the Development Conveyance, as such may be
amended and supplemented as a result of this Amendment, and agrees to accept,
take subject to and be bound by the terms and conditions of the Development
Conveyance, as such may be amended and supplemented as a result of this
Amendment, to the same extent as if the Trust, in such capacity, were the
“Assignee” under the Development Conveyance, as such may be amended and
supplemented as a result of this Amendment.

 

6.                                      Assignor hereby reaffirms all covenants,
representations and warranties made in the Development Conveyance as such may be
amended and supplemented as a result of this Amendment, and hereby represents
and warrants that the representations and warranties set forth therein, as such
may be amended and supplemented as a result of this Amendment, including without
limitation, Section 1.05 of the Development Conveyance, are true and correct in
all material respects on and as of the date hereof, before and after giving
effect to this Amendment, as though made on and as of the date hereof, except to
the extent that any such representation or warranty expressly relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date.

 

7.                                      Assignor, Mistmada and the Trust hereby
acknowledge and agree that except as specifically amended, changed or modified
hereby, or pursuant to any prior written amendments thereto, the Development
Conveyance shall remain in full force and effect in accordance with its terms.

 

8.                                      This Amendment may be executed in any
number of counterparts, and it shall not be necessary that the signatures of all
Parties hereto be contained on any one counterpart hereof.  Every counterpart of
this Amendment shall be deemed to be an original for all purposes, and all such
counterparts together shall constitute one and the same instrument.  As between
the Parties, any signature hereto delivered by a Party by facsimile transmission
or email pdf shall be deemed an original hereto.

 

9.                                      It is expressly understood and agreed by
the Parties that (i) this Amendment is executed and delivered by The Bank of New
York Mellon Trust Company, N.A. (the “Trustee”), not individually or personally,
but solely as trustee to the Trust in the exercise of the powers and authority
conferred and vested in it and (ii) under no circumstances shall the Trustee be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Amendment.

 

[SIGNATURES BEGIN NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have each caused this Amendment to be executed
in its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Amendment, to be effective as of
the Effective Date.

 

 

 

SANDRIDGE ENERGY, INC.

 

 

 

 

 

By:

/s/ Philip T. Warman

 

Name:

Philip T. Warman

 

Title:

Senior Vice President and General Counsel

 

 

 

 

THE STATE OF OKLAHOMA

           §

 

           §

COUNTY OF OKLAHOMA

           §

 

This instrument was acknowledged before me on the 7th day of May, 2015, by
Philip T. Warman, as Senior Vice President of SandRidge Energy, Inc., a Delaware
corporation, on behalf of such corporation.

 

 

/s/ Linda Carlisle

 

Notary Public

 

My Commission Expires: 01-04-17

 

Seal (If any):

 

5

--------------------------------------------------------------------------------


 

 

SANDRIDGE EXPLORATION AND

 

PRODUCTION, LLC

 

 

 

 

 

By:

/s/ Philip T. Warman

 

Name:

Philip T. Warman

 

Title:

Senior Vice President

 

 

 

 

THE STATE OF OKLAHOMA

           §

 

           §

COUNTY OF OKLAHOMA

           §

 

This instrument was acknowledged before me on the 7th day of May, 2015, by
Philip T. Warman, as Senior Vice President of SandRidge Exploration and
Production, LLC, a Delaware limited liability company, on behalf of such limited
liability company.

 

 

/s/ Linda Carlisle

 

Notary Public

 

My Commission Expires: 01-04-17

 

Seal (If any):

 

6

--------------------------------------------------------------------------------


 

 

MISTMADA OIL COMPANY, INC.

 

 

 

 

 

By:

/s/ Philip T. Warman

 

Name:

Philip T. Warman

 

Title:

Senior Vice President

 

 

 

 

THE STATE OF OKLAHOMA

           §

 

           §

COUNTY OF OKLAHOMA

           §

 

This instrument was acknowledged before me on the 7th day of May, 2015, by
Philip T. Warman, as Senior Vice President of Mistmada Oil Company, an Oklahoma
corporation, on behalf of such corporation.

 

 

/s/ Linda Carlisle

 

Notary Public

 

My Commission Expires: 01-04-17

 

Seal (If any):

 

7

--------------------------------------------------------------------------------


 

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

 

 

By:

The Bank of New York Mellon Trust

 

 

Company, N.A., as Trustee

 

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name:

Michael J. Ulrich

 

 

Title:

Vice President

 

 

 

 

THE STATE OF TEXAS

§

 

§

COUNTY OF TRAVIS

§

 

This instrument was acknowledged before me on the 8th day of May, 2015, by
Michael J. Ulrich, as Vice President of The Bank of New York Mellon Trust
Company, N.A., a national banking association organized under the laws of the
United States of America, as Trustee of SandRidge Mississippian Trust II, a
Delaware statutory trust, on behalf of said national banking association and
said trust.

 

 

/s/ Tina Lea Engravallo

 

Notary Public

 

My Commission Expires: 7-18-2016

 

Seal (If any):

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Additional Leases)

[Intentionally omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Recording Information —Development Conveyance)

 

COUNTY

 

RECORDING INFORMATION

Alfalfa

 

Recorded April 26, 2012 in Book 682, Page 924

Grant

 

Recorded April 30, 2012 in Book 654, Page 705

Kay

 

Recorded April 26, 2012 in Book 1567, Page 316

Noble

 

Recorded April 26, 2012 in Book 715, Page 422

Woods

 

Recorded April 26, 2012 in Book 1140, Page 974

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(Recording Information —PDP Conveyance)

 

COUNTY

 

RECORDING INFORMATION

Alfalfa

 

Recorded April 26, 2012 in Book 682, Page 867

Grant

 

Recorded April 30, 2012 in Book 654, Page 663

Kay

 

Recorded April 26, 2012 in Book 1567, Page 281

Noble

 

Recorded April 26, 2012 in Book 715, Page 388

Woods

 

Recorded April 26, 2012 in Book 1140, Page 938

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

(Recording Information — Assignments)

 

COUNTY

 

RECORDING INFORMATION

Alfalfa

 

Recorded May 30, 2012 in Book 686, Page 884

Grant

 

Recorded April 30, 2012 in Book 654, Page 741

Kay

 

Recorded April 26, 2012 in Book 1567, Page 393

Noble

 

Recorded April 26, 2012 in Book 715, Page 500 and refiled on May 30, 2012 in
Book 717, page 987

Woods

 

Recorded April 26, 2012 in Book 1141, Page 135 and refiled on May 30, 2012 in
Book 1144, page 150

 

--------------------------------------------------------------------------------